Limited Term Tax-Exempt Bond Fund of America 333 South Hope Street Los Angeles, California90071-1406 Phone (213) 486 9200 Fax (213) 486 9455 Email ksv@capgroup.com Kimberly S. Verdick Secretary November 5, 2010 Document Control U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Limited Term Tax-Exempt Bond Fund of America File Nos.033-66214 and 811-07888 Dear Sir or Madam: Pursuant to Rule 497(j), I hereby certify that no changes have been made to the forms of prospectus and Statement of Additional Information since the electronic filing on October 29, 2010 of Registrant’s Post-Effective Amendment No. 26 under the Securities Act of 1933 and Amendment No. 28 under the Investment Company Act of 1940. Sincerely yours, /s/ Kimberly S. Verdick Kimberly S. Verdick Attachment
